His Honor,
JOHN ST. PAUL,
rendered the opinion and decree of the Court as follows:
*136Opinion and decree, January 27th, 1913.
Rehearing refused February 10th, 1913.
Plaintiff sued for tiie sum of $129.38. Defendant answered admitting an indebtedness of $58.88 and pray.ing that.the balance be disallowed; thus leaving in dispute only $70.50.
From a judgment in favor of plaintiff as prayed for, defendant appeals.
In Valdejo vs. Zeigler, 7 Court of Appeal, p. 319, this Court held, that:
“Where an answer contains such a confession of liability as to leave in dispute less than $100 exclusive of interest and costs, this Court is without jurisdiction to entertain an appeal.”
The principle was reaffirmed in Borde vs. Lazarus, 7 Court of Appeal, p. 337; and when that case found its way to the Supreme Court the principle was there also approved. (See, 127 La., 122.)
Appellee has answered the appeal as frivolous, praying for damages. But since we are without jurisdiction to pass upon the appeal itself, we are equally without jurisdiction to entertain an answer thereto.
McLeod vs. Simonton, 39 An., 853.
Being without jurisdiction ratione materiae 'we- can make no other disposition of the case than to strike it from óur docket (or transfer-it to some Court having jurisdiction; and in this case, there is none). '' "
Appeal dismissed.